NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                      2009-3205

                                  WAYNE C. WALL,

                                                            Petitioner,

                                          v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                            Respondent.


      Wayne C. Wall, of Jackson, Mississippi, pro se.

       Leslie Cayer Ohta, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With her on
the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
and Steven J. Gillingham, Assistant Director. Of counsel was Wade M. Plunkett, Office
of General Counsel, Office of Personnel Management, of Washington, DC.

Appealed from: Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-3205

                                   WAYNE C. WALL,

                                                             Petitioner,

                                           v.

                       OFFICE OF PERSONNEL MANAGEMENT,

                                                             Respondent.


Petition for review of the Merit Systems Protection Board in AT0831080779-I-1.

                           __________________________

                             DECIDED: October 13, 2009
                           __________________________


Before LOURIE, LINN, and MOORE, Circuit Judges.

LINN, Circuit Judge.

      Wayne C. Wall (“Wall”) petitions for review of a final decision of the Merit

Systems Protection Board (“Board”), dated April 17, 2009, which affirmed the denial of

Wall’s application for disability retirement. Wall v. Office of Pers. Mgmt., 111 M.S.P.R.

122 (2009).   In reaching that decision, the Board gave no weight to Wall’s post-

termination medical evidence, citing Reilly v. Office of Personnel Management, 108

M.S.P.R. 360 (2008).

      On July 15, 2009, we vacated the Reilly decision, holding that the categorical

rejection of all medical evidence not based on tests or examinations conducted during

the petitioner’s employment was an erroneous legal standard. Reilly v. Office of Pers.
Mgmt., 571 F.3d 1372, 1382-83 (Fed. Cir. 2009) (holding that the Board’s standard

constitutes “a substantial departure from important procedural rights and goes to the

heart of the administrative determination”). In the present case, because the Board’s

categorical rejection of Wall’s post-termination medical evidence is improper under our

recent decision in Reilly, we vacate the Board’s decision and remand for

reconsideration under the correct legal standard.

                             VACATED and REMANDED

                                        COSTS

      No costs.




2009-3205                                  2